 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND JONES,                              Case No. 1:19-cv-01553-LJO-JLT (PC)

12                       Plaintiff,               ORDER DISCHARGING ORDER TO SHOW
                                                  CAUSE
13            v.
                                                  (Doc. 6)
14    PEREZ, et al.,

15                       Defendants.

16

17          On November 12, 2019, the Court ordered Plaintiff to show cause why this action should

18   not be dismissed for failure to exhaust administrative remedies. (Doc. 6.) Plaintiff responded and

19   stated that he did not exhaust because a defendant threatened to punish him with a false rules

20   violation report if he filed a grievance. (Doc. 11.) Plaintiff argues that the prison’s administrative

21   remedy was unavailable to him, per Ross v. Blake, 136 S. Ct. 1850 (2016). (See id.)

22          Thus, the Court DISCHARGES the order to show cause. The Court does not reach the

23   merits of Plaintiff’s claims because the failure to exhaust is generally an affirmative defense that

24   the defendants must plead and prove. Jones v. Bock, 549 U.S. 199, 216 (2007).

25
     IT IS SO ORDERED.
26
27      Dated:     December 27, 2019                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


     2
